                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CHARLES D. MCNAMEE                                  :
on behalf of himself and                            :
others similarly situated                           :           Case No. 14-cv-1948
                                                    :
               Plaintiffs,                          :          JUDGE ALGENON L. MARBLEY
                                                    :
        v.                                          :           Magistrate Judge Deavers
                                                    :
NATIONSTAR MORTGAGE, LLC.,                          :
                                                    :
                Defendant.                          :

                                               ORDER
        This matter comes before the Court on Defendant’s Motion to Stay. (ECF No. 77).

Defendant Nationstar requests this Court stay the deadline to provide notice to the certified

classes pending Defendant’s appeal of this Court’s earlier Opinion and Order certifying the Rule

23 classes.

        Defendant’s request for a stay is DENIED. Although Defendants assert “[a]n additional

short stay…will not result in prejudice” (ECF No. 77 at 3), this is inaccurate. Neither this Court

nor Defendant can know with certainty that this will be a “short stay” because there is no way to

know when, or if, the Sixth Circuit will consider the appeal. Plaintiff brought this suit in October

2014, and the classes were certified in March 2018. Plaintiff deserves the opportunity to begin

noticing the classes and to begin, in earnest, the next stage of this litigation.

        IT IS SO ORDERED.


                                                 s/Algenon L. Marbley
                                                ALGENON L. MARBLEY
                                                UNITED STATES DISTRICT JUDGE

Dated: April 3, 2019
